         Case 2:15-cr-00205-TLN-EFB Document 135-1 Filed 02/27/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   Assistant United States Attorneys
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:15-CR-00205-TLN-EFB

12                               Plaintiff,           [PROPOSED] ORDER PERMITTING FILING BY
                                                      MARCH 23, 2020
13                          v.

14   MATTHEW MULLER,                                  COURT: Hon. Edmund F. Brennan

15                               Defendant.

16

17         Having reviewed and considered the United States’ motion for an extension of time, it is hereby

18 ORDERED that the Government may file a motion to dismiss and a response to defendant’s Jan. 27,

19 2020 filings (Dkt. 130-132) by March 23, 2020.

20
21   Dated:
22                                                        EDMUND F. BRENNAN
                                                          United States Magistrate Judge
23

24

25

26

27

28


      ORDER GRANTING STAY                             1
